699 N.W.2d 304 (2005)
PEOPLE
v.
JONES.
No. 127127.
Supreme Court of Michigan.
July 14, 2005.
SC: 127127, COA: 246818.
By order of May 26, 2005, we directed the Wayne County Prosecuting Attorney to answer the defendant's application. Plaintiff having filed an answer as directed, and this Court having considered the answer and having further considered defendant's application, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, defendant's motion to remand for an evidentiary hearing regarding the effectiveness of trial counsel is GRANTED, as follows. This case is REMANDED to the Wayne Circuit Court for an evidentiary hearing pertaining to the reasons trial counsel did not introduce evidence of telephone records that could potentially support defendant's position that he made a number of telephone calls while the victim was present. We further ORDER the Wayne Circuit Court to determine whether defendant is indigent and, if so, to appoint counsel to represent defendant in connection with the motion on remand and any appeal therefrom. Based on the evidence presented and the circuit court findings on remand, either party may move for a new trial or appeal, by application for leave, any decision of the circuit court.
In all other respects not inconsistent with the foregoing, defendant's application for leave to appeal the August 10, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.